Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on May 11, 2022 have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 16, 26 and 36, obtaining a first characteristic of a first process used in processing one or more product units and obtaining a second characteristic of a second process to be used in processing at least one product unit of the one or more product unit is not disclosed in the specification as originally filed and is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16, 26 and 36, the steps of obtaining a first characteristic of a first process used in processing one or more product units and obtaining a second characteristic of a second process to be used in processing at least one product unit of the one or more product unit are unclear.  The embodiments of Fig. 3 and 4 seem to suggest that the first characteristic and the second characteristic are from processing of the first product unit.  See para 0064-0066 of the specification.
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
	In order to expedite prosecution, it is assumed that one or more product unit used in the first process is the same as the one or more product unit used in the second process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 20 and 21 of U.S. Patent No. 11,106,141. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 16 and 26, claims 10 and 20 of the patent is directed to a method and a computer program product for processing of product units comprising: obtaining a first characteristic of a first process used in processing one or more  product units (a product unit), wherein the first process comprises performing a deposition on the one or more product units, patterning of the one or more product units using an exposure step and/or usinq a resist development process (claims 10 and 20) on the one or more product units; obtaining a second characteristic of a second process to be used in processing the one or more product units (the product unit); determining, by a hardware computer system using the obtained first and second characteristics, a prediction of a performance parameter associated with the one or more product units after being processed using the second process; and determining a correction to a future process to be used in processing the one or more product units based on the determined prediction.
	Regarding claim 36, claim 21 of the patent is directed to a computer program product comprising a non-transitory computer- readable medium having computer readable instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least: obtain a first characteristic of a first process used in processing one or more product units (a product unit); obtain a second characteristic of a second process to be used in processing the one or more product units (the product unit); determine, using the obtained first and second characteristic and using a model, a prediction of a performance parameter associated with the at least one product unit of the one or more product units after being processed using the second process, the model derived from analysis (statistical analysis) of a plurality of measurement results of the performance parameter associated with a plurality of product units and characteristics of the first and second process used in processing the plurality of product units; and determine a correction to a future process to be used in processing the at least one product unit of the one or more product units based on the determined prediction.
Response to Arguments
	Regarding 35 U.S.C. 112 rejection, applicant argues that the first characteristic can be associated with one of the substrates of a lot and the second characteristic can be associated with the same one or “another substrate of that lot”.  However, applicant does not provide any support for such teaching in the specification.  As stated in the rejection Fig. 3 and 4, para 0064-0066 discloses the first characteristic of a first process used in a product unit (408) and the second characteristic of a second process to be used in processing the product unit (410).  The first characteristic is from a previous process of a substrate and the second characteristic is from a future process of the same substrate, not another substrate in the lot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        May 19, 2022